PER CURIAM.
The record in these causes presents no question of law but only a question of fact as to whether the appellants committed the offense charged in the indictment. Each of them offered the defense of an alibi. On considering the evidence the jury refused to accept their defenses and found them guilty. That finding is supported by substantial evidence, and, it appearing that no error was committed by the court in submitting the issue to the jury, it is ordered that the judgments be affirmed.